Citation Nr: 0014169	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  97-27 329A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for lumbosacral disc syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active duty from January 1974 to February 
1979 and from October 1981 to October 1996.  This matter 
comes to the Board of Veterans' Appeals (Board) from a 
February 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In that rating decision 
the RO granted service connection for mild hypertrophic 
changes and disc bulging at L4-L5 and L5-S1 and assigned a 
10 percent rating for the disorder effective November 1, 
1996.  The veteran perfected an appeal of the rating assigned 
for the low back disorder.  In a May 1999 rating decision the 
RO increased the disability rating for the low back disorder 
from 10 to 20 percent, and re-characterized the disorder as 
lumbosacral disc syndrome.


FINDING OF FACT

On April 5, 2000, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
through his authorized representative that a withdrawal of 
this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the veteran or by his authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the veteran personally without 
the express written consent of the veteran.  38 C.F.R. 
§ 20.204(c) (1999).  The veteran has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed without prejudice.


ORDER

The appeal is dismissed.




		
N. W. Fabian
	Acting Member, Board of Veterans' Appeals

 



